Citation Nr: 0932282	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 
1968.  He also had additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001, January 2003, April 2004, 
and June 2005 RO rating decisions.  The Veteran provided 
testimony at a personal hearing at the RO in March 2002.  

In a June 2007 decision, the Board denied the Veteran's 
applications to reopen claims for entitlement to service 
connection for plantar warts, bilateral hearing loss, 
hemorrhoids, and for a psychiatric disorder.  By this 
decision, the Board also reopened and denied the Veteran's 
claim for entitlement to service connection for a low back 
disability, and denied his claim for entitlement to service 
connection for bilateral pes planus.  

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the parties (the Veteran and the VA Secretary) 
filed a joint motion which requested that the Court vacate 
and remand that part of the Board's decision that denied 
entitlement to service connection for a low back disability.  
It was noted that the parties moved to dismiss the Veteran's 
applications to reopen claims for entitlement to service 
connection for plantar warts, bilateral hearing loss, 
hemorrhoids, and for a psychiatric disorder, as well as his 
claim for entitlement to service connection for bilateral pes 
planus.  A December 2008 Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board is remanding this matter pursuant to the December 
2008 Court Order.  

The Veteran's service treatment records indicate that he was 
treated for low back complaints during service.  A February 
1967 treatment entry noted that the Veteran reported that he 
had back pain for three days after heavy lifting.  The 
examiner reported that the Veteran had slight limitation of 
anterior flexion of the spine.  The impression was back 
strain.  A February 1967 profile record related a diagnosis 
of low back strain.  On a medical history form at the time of 
the December 1967 separation examination, the Veteran checked 
that he did not have recurrent back pain.  The December 1967 
objective separation examination report included a notation 
that the Veteran's spine and other musculoskeletal systems 
were normal.  On a medical history form at the time of a 
December 1971 examination, for National Guard purposes, the 
Veteran checked that he did not have recurrent back pain.  
The December 1971 objective separation examination report, 
for National Guard purposes, included a notation that the 
Veteran's spine and other musculoskeletal systems were 
normal.  

Post-service treatment records show treatment for disorders 
including low back problems.  

For example, a May 1979 VA general medical examination report 
noted that the Veteran reported that he injured his back in 
approximately January 1968 while lifting a two hundred pound 
sack of potatoes.  He stated that he had continued to have 
back pain since that incident.  He reported that his low back 
pain had worsened over the previous several months.  The 
diagnoses included chronic lumbosacral strain.  

An August 1979 VA treatment report noted that the Veteran 
complained of a back problem.  He reported that he hurt his 
back while on active duty in 1967 when he pulled a two 
hundred pound bag of potatoes and strained his back.  He 
stated that he had suffered back trouble since that time.  
The diagnosis was low back pain.  An August 1979 radiological 
report indicated that when compared with an April 1979 X-ray, 
there was slight anterior wedging of the body of L1, that 
could be developmental or possibly due to an old trauma.  It 
was noted that that there might be early degenerative changes 
in the sacroiliac joints, but that was not certain.  The 
report indicated that the Veteran's lumbar spine was 
otherwise not remarkable.  

In a June 1980 private treatment report, R. L. May, M.D., 
noted that the Veteran' complained of low back pain.  The 
diagnoses included chronic lumbosacral strain.  

In a June 1999 private treatment entry, F. D. McQueen, M.D., 
noted that the Veteran had been having problems with his back 
since 1967.  It was reported that the Veteran was on active 
duty and was lifting two hundred pounds of potatoes when he 
twisted and pulled his back.  A diagnosis was not provided at 
that time.  

An October 2000 VA general medical examination report related 
diagnoses that included thoracolumbar strain with marked 
limitation of motion and degenerative arthritis of both the 
thoracic and lumbar spine.  

In a September 2001 statement, Dr. McQueen reported that he 
had treated the Veteran since June 1999.  Dr. McQueen 
indicated that the Veteran was noted to have back pain on his 
initial examination and that he was taking medication at that 
time.  Dr. McQueen stated that the Veteran had forwarded his 
military records to him and that there was a February 1967 
entry that showed that he was treated for low back strain.  
It was noted that the Veteran was advised to perform no 
crawling, stooping, running, prolonged standing or marching, 
and to not use heavy weights.  Dr. McQueen remarked that the 
Veteran had suffered problems with his back off an on since 
that event.  It was noted that the Veteran reported that he 
did not have any problems with his back prior to his back 
injury in the military.  Dr. McQueen indicated that on the 
Veteran's record of separation from the military, the Veteran 
indicated that he thought he was in good shape.  Dr. McQueen 
noted that the Veteran was not a physician and that he did 
not understand the chronicity of his problem.  Dr. McQueen 
commented that he felt the Veteran deserved reconsideration 
of his claim for service connection for a back disability.  
The Board notes that although Dr. McQueen referred to the 
Veteran's service treatment records, there is no indication 
that he reviewed the Veteran's entire claims file in 
providing his opinion.  

In a March 2002 statement, Dr. McQueen noted that the Veteran 
had records from an Army hospital dated in February 1967.  
Dr. McQueen indicated that, at that time, the Veteran was 
treated for back pain from lifting heavy objects and that the 
pain increased with sneezing.  Dr. McQueen reported that the 
Veteran was noted to have limitation on anterior flexion of 
the spine and that he was diagnosed with back strain.  Dr. 
McQueen stated that the Veteran was presently under his care 
and that he felt that there was a definite correlation 
between the Veteran's in-service injury and his current 
condition.  Dr. McQueen indicated that the Veteran had 
chronic lumbosacral strain which began when he was in the 
military.  The Board observes that Dr. McQueen clearly 
reviewed the Veteran's service medical records.  The Board 
notes, however, that there is no indication that Dr. McQueen 
reviewed the Veteran's entire claims file in providing his 
opinion.  

An April 2003 VA spine examination report noted that the 
Veteran's claims file was reviewed prior to the examination.  
The diagnosis was lumbar intervertebral degenerative disc and 
joint disease with pain, radiculopathy, and weakness.  The 
examiner noted that the Veteran's file was reviewed for the 
times that he complained of back pain in the service and that 
the Veteran was examined both in the service and in the 
National Guard until 1971.  The examiner indicated that 
although the complaint of back pain was there, the Veteran 
had no treatment for low back pain in the National Guard and 
that at the time of the 1971 National Guard examination, an 
X-ray of the Veteran's spine was reported to be normal.  The 
examiner commented that the Veteran's present condition was a 
degenerative condition and was more likely a result of his 
age, caused by wear and tear.  The examiner remarked that 
there was no reason in his review to blame the Veteran's back 
pain in the service, from which he had always been examined 
afterwards, and had recovered from at least temporarily.  The 
examiner stated that there was no reason to blame the back 
pain in the service in 1967 for the Veteran's present 
disability.  

The Board observes that the December 2008 joint motion (noted 
above in the INTRODUCTION) found, in part, that the Board 
failed to fully comply with the duty to assist and provide 
the Veteran an adequate examination.  The joint motion 
indicated that the Board relied upon an inadequate VA 
examination accomplished in April 2003 where the examiner was 
requested to provide a nexus opinion.  The joint motion 
indicated that the examiner's statement (discussed above) 
that there was no reason to blame the Veteran's back pain in 
the service, from which he had always been examined 
afterwards, and had recovered from at least temporarily, led 
to confusion as to whether the Veteran did or did not have a 
disorder in service.  The joint motion noted that the 
examiner did not explain how the Veteran could have recovered 
temporarily without continuing to have back problems.  The 
joint motion specifically found that the VA examiner's 
opinion was confusing and that a remand was warranted in 
order for the Board to schedule an adequate medical nexus 
opinion.  

The December 2008 joint motion also noted that the VA 
examiner did not fully discuss essential medical evidence 
such as the August 1979 VA radiological report (noted above).  
The joint motion also indicated that the Board's findings as 
to Dr. McQueen's opinion were in contradiction with his 
actual medical opinion.  

Since the December 2008 Order from the Court returned this 
matter to the Board "for compliance with the instructions in 
the joint motion", the Board now remands the matter for 
another VA examination, to obtain a responsive etiological 
opinion, following a review of the entire claims folder, as 
to the Veteran's claim for service connection for a low back 
disability.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for low back problems since June 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since June 2007 should be 
obtained.  

2.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  

Based on a review claims file (to include 
a copy of this remand), examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that any 
diagnosed low back disabilities are 
etiologically related to the Veteran's 
period of service.  The examiner should 
specifically comment on the August 1979 VA 
radiological report (showing anterior 
wedging of the body of L1 and possible 
early degenerative changes of the 
sacroiliac joints) and the September 2001 
and March 2002 opinions provided by Dr. 
McQueen.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a low back disability.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

